DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-22 are  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In particular with regard to claim 3, there is no mention in the specification for “…..wherein the first leader has a first apex and a second apex, and wherein the first and second apexes are closer together than the first and second sections…”.   The specification is silent to a first and second ”apex” and it unclear as to which embodiment is referred.  
Regarding claims 11-12, 22 there is no mention in the specification for a first post-implantation configuration or a second post-implantation configuration , or a resistive force.   The specification states for example:

“[0049] The anchors 20 can provide points for surgical attachment, provide areas of increased strength or thickness where increased stress is expected post operatively, aid in producing a post-surgical shape of the device 140, or combinations thereof….”

“…[0077] The leaders 10 and leader patterns can impart anisotropic properties to the device 140. The device 140 can have an initial modulus of elasticity (or rate of length change relative to force applied, for example in the longitudinal direction) when initially implanted and attached to tissue. This modulus (or rate of length change relative to force applied) can be substantially identical to that of the scaffold 200. After time elapses, the scaffold 200 can stretch, for example in the longitudinal direction, due to force loads (e.g., supporting a breast implant), whereby the leaders 10 can begin to strain and deliver a resistive force through the device 140 not substantially delivered at the time of the initial implantation and attachment….” 

The above quotations as written in the specification is different from what is currently claimed.  The specification does not specify the first and second post implantation configurations or describe the resistive force loads as claimed.


Claim Rejections - 35 USC § 103

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 
claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 3, 5-6,  9, 11-13, 17, 19, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ward et al. 2010/0028396.  Noting figure 2A, Ward discloses the invention as currently claimed (and best interpreted with respect to the 112 rejections supra) comprising:


    PNG
    media_image1.png
    420
    237
    media_image1.png
    Greyscale


An implantable support device comprising: a scaffold having a first end, a second end (i.e. left and right tips/ends of the crescent/halfmoon), a first edge, and a second edge (see convex and concave portions), wherein the first edge and the second edge extend between the first end and the second end; and a first leader wherein the first leader has a first section and a second section that extend between the first and second ends  (the “leaders” are interpreted to be the stitching/sutures as pointed out by the arrows in the mark-up noting that there are multiple crescent shaped suture/leaders), wherein the first leader has a first apex and a second apex, and wherein the first and second apexes are closer together than the first and second sections (the term apex has not been described in the current application therefor it is being given its broadest interpretation which is  the top or highest part);Ward et al. further discloses that the device is porous [0074].  It is obvious to one having ordinary skill in the art that the implant of Ward et al. meets the current claims because Ward disclose that the crescent shape with stich lines that are “leaders” in order to provide a means of changing the performance characteristics and to create a three-dimension architecture which is useful for a specific anatomical site.
Regarding claim 12, the claim comprises functional language i.e. “….wherein the implantable support device has a first post-implantation configuration and a second post-implantation configuration, wherein when the implantable support device is in the first post-implantation configuration, the first leader exerts a first resistive force, wherein when the implantable support device is in the second post-implantation configuration, the first leader exerts a second resistive force, and wherein the first resistive force is less than the second resistive force.”  Please see MPEP 2114 which states in part:

“…"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim…”.  It is obvious that because Ward et al. discloses the structure as claimed that it is capable of performing the functions.


Allowable Subject Matter
7.	Claims 8, 10, 14-16, 18, 20-21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 3-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,130,457 (hereafter ‘457). Although the claims at issue are not identical, they are not patentably distinct from each other.  It is obvious to one having ordinary skill in the art that the currently claimed subject matter is recited in a varied manner. For example patented claims recite the use of first and second leaders with ends and edges and also recite  wherein when the device is in a first configuration the first leader exerts a first resistive force, wherein when the device is in a second configuration the first leader exerts a second resistive force, and wherein the first resistive force is less than the second resistive force; and that the leaders may have a zig-zag configuration comprises at least one of a sinusoidal-shaped configuration, a V-shaped configuration, or a W-shaped configuration.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Suzette Gherbi whose telephone number is (571)272-4751.  The examiner can normally be reached on Monday-Friday 7:00am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor SPE, Jeinnifer Dieterle, at (571)270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/SUZETTE J GHERBI/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        May 2, 2022